DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 10 December 2020. Claims 1-20 are currently pending.
Drawings
	The drawings received on 10 December 2020 are accepted by the examiner.
Claim Objections
Claim 5 is objected to because of the following informality:
In line 4, it appears that the phrase “upon inserting fastener into the hole” should read “upon inserting the fastener into the hole.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niederberger et al. (U.S. Patent 10,159,503).
Niederberger et al. disclose (as to claim 1) a driven fastener guide (20) capable of guiding a fastener (26) into a hole (30) of a bone plate (24) comprising an elongated driver (116) capable of being connected to a drill (110); and a fastener guide member (22) operably connected to (i.e. via 36) the elongated driver, the fastener guide member comprising a split body (i.e. body defined by 60 and 62, see Figure 2C) and a through-as to claim 2) the fastener guide member further comprises at least one retaining member (106) capable of contacting and retaining the fastener within the split body (see column 11, line 46 – column 12, line 16), wherein (as to claim 3) the at least one retaining member extends at least partially into the through-bore (see Figure 2D), wherein (as to claim 4) the split body comprises a first portion (60) having a first end (42a), a second portion (62) having a second end (42b), and a connecting member (92a/92b) connecting the first portion and the second portion together such that the first portion and the second portion are flexible (i.e. susceptible of modification, see Note below regarding the term “flexible”) relative to one another (i.e. capable of being moved from a closed position to an open position), wherein the first end and the second end are capable of contacting (i.e. via 50 and 52) the bone plate to align the fastener relative to the hole of the bone plate, wherein (as to claim 5) the first end of the first portion and the second end of the second portion are threaded (i.e. thread defined by 50 and 52) and capable of being screwed into the hole of the bone plate for aligning the fastener relative with the hole of the bone plate (see column 12, lines 44-67) and unscrewed from the hole of the bole plate upon inserting the fastener into the hole of the bone plate (see column 14, lines 24-55), and wherein (as to claim 8) the driven fastener guide further comprises a collar (i.e. fastener defined by portion of 36 defining 88 as bests seen in Figure 2D) which mounts the fastener guide member (i.e. mounts the portions of the split body together) (see Figures 1A-4, and column 2, line 23 – column 15, line 62).
Note: For examination purposes and in keeping with the broadest reasonable interpretation, the term “flexible” is being treated as susceptible of modification or adaptation (definition taken from https://www.dictionary.com/browse/flexible).
Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russo et al. (U.S. Patent 4,140,161).
Russo et al. disclose (as to claim 1) a driven fastener guide (10) capable of guiding a fastener (17) into a hole of a bone plate (35) comprising an elongated driver (11) capable of being connected to a drill (see column 1, lines 7-11); and a fastener guide member (i.e. member defined by 18, 19 and 20) operably connected to (i.e. via 13) the elongated driver, the fastener guide member comprising a split body (i.e. body split between two portions 19 and 20) and a through-bore (i.e. bore receiving 11 and 17 as best seen in Figure 1) capable of receiving the fastener, the fastener guide member being capable of aligning the fastener relative to the hole of the bone plate (see Figures 4-6), wherein (as to claim 13) the driven fastener guide further comprises an outer sleeve (22) surrounding and being movably connected to (see transition from Figure 4 to Figure 5) the fastener guide member, the outer sleeve being capable of contacting the bone plate (see Figures 4-6), and wherein (as to claim 14) the driven fastener guide further comprises a biasing member (21) connected in between the outer sleeve and the fastener guide member (i.e. between 20 and 22, see Figure 1), the biasing member surrounding the fastener guide member (i.e. surrounding 19, see figure 1), the biasing member being capable of biasing the fastener guide member to contact the outer sleeve (i.e. biasing 22 to contact 18, see column 5, lines 30-32) (see Figures 1-6, and column 4, line 4 – column 7, line 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger et al. (U.S. Patent 10,159,503), as applied to claim 1 above, in view of Lin (U.S. Patent 6,012,359).
Niederberger et al. disclose the claimed invention except for wherein (as to claim 6) the driven fastener guide further comprises a housing and a plurality of gears housed within the housing and capable of being driven by the elongated driver, and wherein (as to claim 7) the driven fastener guide further comprises a drill mount connected to the housing, the drill mount being capable of mounting the housing to the drill.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Niederberger et al. with wherein the driven fastener guide further comprises a housing and a plurality of gears housed within the housing and capable of being driven by the elongated driver, and wherein the driven fastener guide further comprises a drill mount connected to the housing, the drill mount being capable of mounting the housing to the drill in view of Lin in order to provide a means for selectively driving the fastener with a greater speed or with an increased torque.
	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger et al. (U.S. Patent 10,159,503).
Niederberger et al. disclose (as to part of claim 15) a method for securing bone portions (portions defined by 25) of an individual comprising providing a driven fastener guide (20) capable of guiding a fastener (26) into a hole (30) of a bone plate (24), the driven fastener guide comprising an elongated driver (116) capable of being connected to a drill (110) and a fastener guide member (22) operably connected to (i.e. via 36) the elongated driver, the fastener guide member comprising a split body (i.e. body defined as to claim 16) the driven fastener guide further comprises at least one retaining member (106) capable of contacting and applying a retaining force onto the fastener to retain the fastener within the split body (see column 11, line 46 – column 12, line 16), wherein (as to claim 17) during screwing the fastener into the hole of the bone plate, the fastener moves downwardly through the through-bore and is capable of overcoming the retaining force applied by the at least one retaining member (see column 14, lines 40-44), wherein (as to claim 18) the at least one retaining member extends at least partially into the through-bore (see Figure 2D), and wherein (as to claim 19) the split body comprises a first portion (60) having a first end (42a), a second portion (62) having a second end (42b), and a connecting member (92a/92b) connecting the first portion and the second portion together such that the first portion and the second portion are flexible (i.e. susceptible of modification, see Note below regarding the term “flexible”) relative to one another (i.e. capable of being moved from a closed position to an open position), wherein the first end and the second end are capable of being screwed into (i.e. via 50 and 52) the hole of the bone plate to align the fastener relative to the hole of the bone plate (see Figures 1A-4, and column 2, line 23 – column 15, line 62).
as to the remainder of claim 15) performing the unscrewing and screwing simultaneously.
Screwing the fastener and unscrewing the fastener guide member do not rely upon each other, nor are they impeded by any other portion of or method of using the device (see column 14, lines 24-55). Niederberger et al. teach an example where screwing the fastener and removing the fastener guide member are performed simultaneously (see column 14, lines 40-44). It is therefore the examiner’s position that both operations are fully capable of being performed simultaneously.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Niederberger et al. with wherein the unscrewing and screwing are performed simultaneously in order to streamline the process of screwing the fastener and removing the fastener guide member.
Note: For examination purposes and in keeping with the broadest reasonable interpretation, the term “flexible” is being treated as susceptible of modification or adaptation (definition taken from https://www.dictionary.com/browse/flexible).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Niederberger et al. (U.S. Patent 10,159,503), as applied to claim 15 above, in view of Lin (U.S. Patent 6,012,359).

	Lin teaches the use of a housing (i.e. housing defined by 10 and 20) and a plurality of gears (41, 51, 70, 71 and 72) housed within the housing and capable of being driven by an elongated driver (82) (see Figures 1-4, and column 2, lines 17-65). The resulting combination would include 80 of Lin being replaced with 116 of Niederberger et al. such that 116 of Niederberger et al. is inserted within 43 of Lin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Niederberger et al. with wherein the driven fastener guide further comprises a housing and a plurality of gears housed within the housing and capable of being driven by the elongated driver in view of Lin in order to provide a means for selectively driving the fastener with a greater speed or with an increased torque.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stockdill et al. (U.S. Patent Application Publication 2021/0113255) disclose a driven fastener guide comprising an elongate driver and a fastener guide member.
	Han (U.S. Patent 6,244,141) discloses a driven fastener guide comprising an elongate driver and a fastener guide member.
	Johnston, Jr. et al. (U.S. Patent 10,772,666) disclose a driven fastener guide comprising an elongate driver and a fastener guide member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775